Exhibit 10.29
FIRST AMENDMENT TO
EMPLOYMENT OFFER LETTER
     This First Amendment (this “Amendment”) to the Employment Offer Letter (the
“Offer Letter”), dated as of August 15, 2008, between Jones Soda Co., a
Washington corporation (“Employer”), and Michael O’Brien (“Employee”) is entered
into on December 29, 2008.
     WHEREAS, Employer and Employee wish to document an amendment to the Offer
Letter;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, Employer and Employee hereby agree
that, effective January 1, 2009, the Offer Letter shall be amended as follows:
     1. The Section entitled “Severance” is deleted in its entirety and replaced
with the following:
     Severance:

    If the Company terminates your employment without Cause (as defined below)
(a) more than ninety (90) days after the beginning of your employment with Jones
Soda or (b) at any time after the occurrence of a material change in your
reporting structure, and you are not entitled to severance benefits under the
next paragraph, you will receive six (6) months severance at your then base
salary, payable in equal installments on each of the Company’s regularly
scheduled pay days during the six (6) month period immediately following your
termination date.       If the Company terminates your employment without Cause
more than twelve (12) months after the beginning of your employment with Jones
Soda or if the Company or its successor terminates your employment without Cause
in connection with a “Corporate Transaction” (as defined in the Company’s 2002
Stock Option and Restricted Stock Plan), you will receive the following
severance benefits:

  (i)   twelve (12) months of your then current base salary, payable in equal
installments on each of the Company’s regularly scheduled pay days during the
twelve (12) month period immediately following your termination date;     (ii)  
A lump sum payment equal to the last target bonus you received, paid within two
and one-half (2-1/2) months following your termination date;     (iii)   If, as
a result of your termination, you and your spouse and dependent children are
eligible for, and timely (and properly) elect, to continue your coverage under
the Company’s group health plans in accordance with Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (“COBRA”), the Company will pay the
premium for such coverage for a period of twelve (12) months following your
termination date or until you are no longer entitled to COBRA continuation
coverage under the Company’s group health plans, whichever period is shorter;
and

 



--------------------------------------------------------------------------------



 



  (iv)   100% of your outstanding, unvested stock options and restricted stock
grants.

    For purposes of Code Section 409A (as defined below), each installment or
other payment made pursuant to this severance section shall be treated as a
separate payment. Moreover, all amounts payable pursuant to this Section shall
be reduced for applicable deductions and tax withholding.       In order to
receive the severance benefits described above, you must first sign (and not
revoke) a complete release in a form acceptable to Jones Soda releasing any
claims against Jones Soda and its directors, executives and employees, which
release will be given to you on your termination date and must become effective
within thirty (30) days thereafter. Severance benefits which would have been
paid during such thirty (30) day period shall be paid on the first regularly
scheduled pay day occurring at least thirty-one (31) days after your termination
date, provided you have executed (and not revoked) the release described above.
      No severance or vesting will be provided if you are terminated for Cause.
Cause is defined as:

  (i)   Conviction of a crime, other than misdemeanor traffic offenses;     (ii)
  Breach of Jones Soda’s Code of Ethics or Insider Trading Policy or Jones
Regulation FD policies, as now in effect or as modified in the future;     (iii)
  Attempt to obstruct or failure to cooperate with any investigation authorized
by Jones Soda or any governmental or self-regulatory entity; or     (iv)  
Willful failure or refusal to perform your duties that results in a material
adverse effect on Jones Soda.

     2. The paragraph addressing Section 409A is deleted in its entirety and
replaced with the following:

    This letter (and the payments and benefits hereunder) are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Code Section 409A is applicable to such payments and benefits, the
parties intend that this letter (and such payments and benefits) shall comply
with the deferral, payout and other limitations

2



--------------------------------------------------------------------------------



 



    and restrictions imposed under Section 409A and the regulations, rulings and
other guidance issued thereunder. Notwithstanding any other provision of this
letter to the contrary, this letter shall be interpreted, operated and
administered in a manner consistent with such intentions. Without limiting the
generality of the foregoing, and notwithstanding any other provision of this
letter to the contrary, with respect to any payments and benefits under this
letter to which Section 409A applies, all references in this letter to
termination of your employment are intended to mean your “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i). In addition, if you
are a “specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i),
when you separate from service, within the meaning of Section 409A(a)(2)(A)(i),
then to the extent necessary to avoid subjecting you to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
this letter during the six-month period immediately following your separation
from service shall not be paid to you during such period, but shall instead be
accumulated and paid to you (or, in the event of your death, to your estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after your separation from service or (b) your death.

     IN WITNESS WHEREOF, the parties have executed and entered into this
Amendment on the date set forth above.

                      JONES SODA CO.    
 
               
/s/ Michael R. O’Brien
 
  By    /s/ Jonathan J. Ricci
 
   
Michael O’Brien
      Its   Chief Operating Officer    

3